Citation Nr: 0503346	
Decision Date: 02/09/05    Archive Date: 02/22/05

DOCKET NO.  04-04 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to an initial compensable evaluation for 
bilateral hearing loss.  


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel












INTRODUCTION

The appellant had active military service from December 1954 
to December 1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2002 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Des Moines, Iowa.  In that rating action, the RO 
granted the appellant's claim for entitlement to service 
connection for bilateral hearing loss.  A noncompensable 
disability rating was assigned, effective from August 9, 
2001.  The veteran subsequently filed a timely appeal for a 
higher initial rating.  Fenderson v. West, 12 Vet. App. 119 
(1999).


FINDINGS OF FACT

1.  On a VA audiometry examination in July 2002, the 
appellant's average right ear pure tone air conduction 
threshold for frequencies of 1,000, 2,000, 3,000, and 4,000 
Hertz (pertinent frequencies) was 70 decibels; his speech 
discrimination was 86 percent correct in the right ear (Level 
III).

2.  On a VA audiometry examination in July 2002, the 
appellant's average left ear pure tone air conduction 
threshold for the pertinent frequencies was 63.75 decibels; 
his speech discrimination was 90 percent correct in the left 
ear (Level III).  


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, 
Diagnostic Code 6100 (2004).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  Regulations 
implementing the VCAA have been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2004).  The VCAA and the 
implementing regulations apply in the instant case.    

In conjunction with the appellant's claim for service 
connection for bilateral hearing loss, the appellant was 
informed of the requirements and evidence needed to establish 
his claim in a letter from the RO, dated in December 2001.  
This letter also informed him of what evidence the VA would 
obtain.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In an August 2002 rating action, the RO granted service 
connection for the disability in issue.  The appellant 
submitted a notice of disagreement regarding the rating 
percentage involved.  In a letter from the RO to the 
appellant, dated in October 2003, the appellant was notified 
of the types of evidence he needed to submit relevant to his 
increased rating claim, and the development the VA would 
undertake.  See Quartuccio, 16 Vet. App. at 183.  The letter 
specifically informed the appellant what was needed from him 
and what VA would obtain on his behalf.  Id.  For example, 
the letter told him that VA would help obtain medical 
records, employment records, or records from other Federal 
agencies.  The appellant was informed that he was responsible 
for providing sufficient information to VA so records could 
be requested.  Moreover, the Board observes that the January 
2004 Statement of the Case (SOC) provided the appellant with 
the text of the relevant portions of the VCAA, as well as the 
implementing regulations.  The January 2004 SOC also notified 
the appellant of the applicable laws and regulations 
pertinent to his increased rating claim.  

In this case, although the appellant was notified of the 
provisions applicable to his increased rating claim, and what 
evidence he needed to submit and what evidence VA would 
secure on his behalf, subsequent to the August 2002 rating 
decision, as this claim is, in essence, derivative of that 
rating decision and not based upon receipt of an application 
for benefits, the Board finds he was not prejudiced by any 
VCAA notice timing deficiency.  See VAOPGCPREC 8-03; 69 Fed. 
Reg. 25180 (2004).  The Board is aware of the recent United 
States Court of Appeals for Veterans Claims (Court) decision 
in the case of Pelegrini v. Principi, 17 Vet. App. 412 
(2004).  In Pelegrini, it was essentially held that the 
notice and assistance provisions of the VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  However, the Board notes that the facts in this case 
can be distinguished from Pelegrini, in that VA regulations 
provide specific procedures upon receipt of a notice of 
disagreement, and the Court has held that only one notice of 
disagreement may be received upon a single adjudicatory 
issue.  See, 38 C.F.R. § 20.200 (2004); see also Hamilton v. 
Brown, 4 Vet. App. 528, 538 (1993); Manlincon v. West, 12 
Vet. App. 238 (1999).  Here, notice for the claim involved 
could not have been provided prior to the rating decision 
from which the notice of disagreement flowed, and subsequent 
notice and re-adjudication after the fact would have 
seriously impeded the timing and process for perfecting the 
appeal.  In addition, the appellant was sufficiently informed 
of the efforts to obtain evidence on his behalf and of the 
evidence actually received by VA by the August 2002 rating 
action and the January 2004 SOC.  As he has been kept 
apprised of what he must show to prevail in his claim, what 
information and evidence he is responsible for, and what 
evidence VA must secure, there is no further duty to notify.  
See Quartuccio, 16 Vet. App. at 183. 

In regard to the issue on appeal, there is no indication that 
there is additional evidence that has not been obtained and 
that would be pertinent to the present claim.  The Board also 
notes that the appellant underwent a VA examination in July 
2002 for his bilateral hearing loss.  Therefore, the Board 
finds the duty to assist and duty to notify provisions of the 
VCAA have been fulfilled.   See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on the VA with no benefit flowing to the 
veteran are to be avoided).  Simply put, in this case, the 
claimant was provided every opportunity to submit evidence.  
He was also provided with notice of the appropriate law and 
regulations pertinent to his increased rating claim.  He was 
further provided notice of what evidence he needed to submit, 
and notice of what evidence VA would secure on his behalf.  
He was given ample time to respond.  Hence, to allow the 
appeal to continue would not be prejudicial error to the 
claimant.  Under the facts of this case, "the record has 
been fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
[appellant] regarding what further evidence he should submit 
to substantiate his claim."  Conway v. Principi, No. 03-7072 
(Fed. Cir. Jan. 7, 2004). 

Consequently, given the standard of the new regulation, the 
Board finds that VA did not have a duty to assist that was 
unmet.  The Board also finds, in light of the above, that the 
facts relevant to this appeal have been fully developed and 
there is no further action to be undertaken to comply with 
the provisions of the regulations implementing the VCAA.  
Therefore, the appellant will not be prejudiced as a result 
of the Board proceeding to the merits of the claim.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

II.  Factual Background

In June 2002, the RO received private medical records, dated 
in January 1985 and September 1991.  The records contain 
uninterpreted graphical representations of the appellant's 
auditory threshold testing results.   

In May 2003, the RO received VA Medical Center (VAMC) 
outpatient treatment records, from August 2001 to February 
2002.  The records show intermittent treatment for the 
appellant's bilateral hearing loss.  The records reflect that 
in August 2001, the appellant underwent an audiological 
evaluation.  At that time, he reported a bilateral decrease 
in hearing sensitivity that had occurred gradually over the 
past several years and was more pronounced in the right ear.  
He indicated that he had utilized a hearing aid for the right 
ear for approximately 20 years, but that he felt that the 
instrument was no longer functioning adequately.  The 
appellant underwent audiometric testing and the examiner 
interpreted the results as showing a mild to profound 
sensorineural hearing loss in the frequency range of 1,500 to 
8,000 Hertz for the right ear, and a mild to severe 
sensorineural hearing loss in the frequency range of 1,500 to 
8,000 Hertz for the left ear.        

A VA audiological examination was provided in July 2002.  At 
that time, the appellant stated that he had bilateral hearing 
loss and that he used hearing aids.  The audiological 
examination revealed that the appellant had pure tone air 
conduction threshold levels in the right ear at 500, 1,000, 
2,000, 3,000, and 4,000 Hertz as follows: 25, 35, 45, 95, and 
105 decibels, respectively, with a pure tone average of 70 
decibels.  In the left ear for the same frequencies, he had 
pure tone air conduction threshold levels of 15, 30, 45, 85, 
and 95 decibels, with a pure tone average of 63.75 decibels.  
Speech discrimination percentages were 86 percent in his 
right ear and 90 percent in his left ear.  The examiner 
interpreted the results as showing a symmetrical borderline 
normal to mild to profound high frequency loss, with good 
speech discrimination in quiet, bilaterally, and excellent 
binaurally.  

By an August 2002 rating action, the RO granted the 
appellant's claim for service connection for bilateral 
hearing loss.  At that time, the RO assigned a noncompensable 
disability rating under 38 C.F.R. § 4.85, Diagnostic Code 
6100 for the appellant's service-connected bilateral hearing 
loss, effective from August 9, 2001.

III.  Analysis

VA assigns disability evaluations in accordance with the 
Schedule for Rating Disabilities which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4 (2004).  When the issue involves a claim for an 
increased rating for hearing loss, the applicable rating will 
be determined by applying the numerical values listed in the 
audiometric examination report to the applicable rating 
tables. 38 C.F.R. § 4.85.  It should be emphasized that 
"assignment of disability ratings for hearing impairment are 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered."  Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in 
Fenderson, 12 Vet. App. at 119, the Court held that the rule 
articulated in Francisco did not apply to the assignment of 
an initial rating for a disability following an initial award 
of service connection for that disability.  Id.; Francisco, 7 
Vet. App. at 58.  In Fenderson, the Court also discussed the 
concept of the "staging" of ratings, finding that, in cases 
where an initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period.  Fenderson, 12 Vet. 
App. at 119.

In the August 2002 rating action, the appellant's claim for 
entitlement to service connection for bilateral hearing loss 
was granted and a noncompensable disability rating was 
assigned under 38 C.F.R. § 4.85, Diagnostic Code 6100, 
effective from August 9, 2001.  As the appellant took issue 
with the initial rating assigned following the grant of 
service connection, separate ratings may be assigned for 
separate periods of time based on the facts found.  See 
Fenderson, 12 Vet. App. at 119.  Thus, the Board must 
evaluate the relevant evidence since August 2001.  

Evaluations of defective hearing range from noncompensable to 
100 percent and are based on organic impairment of hearing 
acuity as demonstrated by the results of speech 
discrimination tests together with average hearing 
thresholds, with the average hearing threshold levels as 
measured by pure tone audiometry tests in the frequencies of 
1,000, 2,000, 3,000, and 4,000 cycles per second.  To 
evaluate the degree of disability from service-connected 
hearing loss, the rating schedule establishes 11 auditory 
acuity levels, designated level I, for essentially normal 
acuity, through level XI for profound deafness.  See 38 
C.F.R. § 4.85.  

In regard to the appellant's claim for an initial compensable 
evaluation for bilateral hearing loss, the Board notes that 
the audiological findings from the appellant's July 2002 
audiometric examination translate into Level III hearing loss 
for the right ear and Level III hearing loss in the left ear.  
See 38 C.F.R. § 4.85.  Pursuant to these findings, a 
noncompensable disability evaluation is appropriate.  See 
38 C.F.R. § 4.85, Diagnostic Code 6100.      

In the appellant's Notice of Disagreement (NOD), dated in 
April 2003, the appellant stated that even though he wore 
hearing aids, he "still [could not] hear."  The appellant 
reported that in a group of three people or more, he could 
not understand what anyone was saying.  In addition, in the 
appellant's substantive appeal (VA Form 9), dated in February 
2004, the appellant indicated that he could no longer take 
part in a group conversation, even with his hearing aids.  He 
further noted that he also had difficulty with "one on one" 
conversations.

The rating criteria does provide for rating exceptional 
patterns of hearing impairment under the provisions of 
38 C.F.R. § 4.86.  However, the appellant's test results do 
not demonstrate either (1) a pure tone threshold of 55 
decibels or more in all four frequencies in any service-
connected ear, or (2) a pure tone threshold of 70 decibels or 
more at 2,000 Hertz in any ear.  Thus, the appellant is not 
entitled to consideration under C.P.R. § 4.86 for exceptional 
patterns of hearing impairment in any ear during the entire 
appeal period.

As previously stated, the assignment of disability 
evaluations for hearing impairment is a purely mechanical 
application of the rating criteria.  See Lendenmann, 3 Vet. 
App. at 345, 349 (1992).  Thus, based on the current 
audiometric findings, the noncompensable evaluation in effect 
for the appellant's service-connected bilateral hearing loss 
is appropriate, and entitlement to an initial compensable 
evaluation for bilateral hearing loss is not warranted.  The 
noncompensable disability evaluation is the highest rating 
warranted for the appeal period.  See Fenderson, 12 Vet. App. 
at 119.

Finally, in reaching this decision, the Board considered the 
doctrine of reasonable doubt.  However, since the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine does not apply.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).     


ORDER

An initial compensable evaluation for service-connected 
bilateral hearing loss is denied.  



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


